Citation Nr: 0739675	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  07-06 213	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1. Whether new and material evidence has been presented to 
reopen the claim of service connection for lumbosacral 
strain.

2. Entitlement to service connection nerve damage of the 
legs.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of 
Military and 
	Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1978 to December 1994.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

In August 2007, the veteran appeared at hearing before the 
undersigned Veterans Law Judge.  

The reopened claim of service connection for lumbosacral 
strain is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  Appellate review of the claim of 
service connection is deferred until the claim of service 
connection for lumbosacral strain is finally adjudicated. 


FINDINGS OF FACT

1. In a rating decision in December 2002, the RO denied the 
claim of service connection for lumbosacral strain; after the 
veteran was notified of the adverse determination and of his 
appellate rights, he did not appeal the denial of the claim 
and the rating decision became final.

2. The additional evidence presented since the rating 
decision by the RO in December 2002 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for lumbosacral strain. 




CONCLUSIONS OF LAW

1. The rating decision in December 2002 by the RO, denying 
service connection for lumbosacral strain, became final. 38 
U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in December 2002, denying the claim of 
service connection for lumbosacral strain, is new and 
material, and the claim of service connection for lumbosacral 
strain is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claim to Reopen

In a rating decision in December 2002, the RO denied service 
connection for a lumbosacral strain because there was no 
evidence of current disability.  After the veteran was 
notified of the adverse determination and of his procedural 
and appellate rights, he did not perfect an appeal to the 
rating decision and by operation of law the rating decision 
became final based on the evidence then of record.  
38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a). 

The evidence considered at the time of the rating decision of 
December 2002 consisted of the service medical records, which 
documented several complaints of low back pain, including low 
back pain secondary to trauma after the veteran was involved 
in a helicopter crash in May 1991, but no low back 
abnormality by history or clinical finding was found on 
separation examination in 1994.  There was no evidence, 
documenting a low back disability after service. 

The law provides that if new and material evidence is 
presented with respect to a matter, which has been 
disallowed, the matter may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed. 

In May 2005, the veteran applied to reopen the claim. 

The additional evidence since the rating decision of December 
2002 consists of private medical records, dated in October 
2001.  The records show that the veteran complained of low 
back pain, which he had for many years, and numbness in the 
legs, which he had for two months.  After a MRI, the 
assessment was degenerative disc disease in the lumbosacral 
spine. 

The Board finds that the additional evidence establishes that 
the veteran has a current low back disability, which relates 
to an unestablished fact necessary to substantiate the claim, 
that is, a current disability, the absence of which was the 
basis for the previous denial of the claim.  As the 
additional evidence is new and material and raises a 
reasonable possibility of substantiating the claim, the claim 
is reopened.


ORDER

As new and material evidence has been presented, the claim of 
service connection for lumbosacral strain is reopened.  To 
this extent only, the appeal is granted. 




REMAND

As the evidence of record is insufficient to decide the 
claim, further evidentiary development under the duty to 
assist is needed.  Accordingly, the case is REMANDED for the 
following action:

1. Schedule the veteran for a VA 
examination by an orthopedist to determine 
whether it is at least as likely as not 
that the current low back disability to 
include degenerative disc disease of the 
lumbosacral or other pathology, including 
degenerative joint disease, is due to 
injuries documented during service, 
including trauma due to the impact of a 
helicopter crash in May 1991, or a disease 
process that had onset during service. The 
veteran's file must be made available to 
the examiner. 

In formulating the opinion, the 
examiner is asked to comment on the 
service medical records, documenting 
lifting-type injuries in May 1979 and 
May 1984 and the finding of lower 
back strain; a finding of 
paravertebral muscle spasm without 
trauma in March 1983; recurring low 
back pain from January to December 
1988 with a history to include 
removal of a pilonidal cyst in April 
1982;  low back pain and degenerative 
changes by X-ray in April 1989, 
followed by an unremarkable 
orthopedic examination in May 1989; 
complaints of low back pain in 
February 1990, February 1991, May 
1992, and May 1993; back pain due to 
trauma after a helicopter crash in 
May 1991; and no low back abnormality 
by history or clinical finding on 
separation examination in 1994. 

The examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility." Rather, it means 
that the weight of the medical 
evidence both for and against the 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against causation.  If the requested 
opinion cannot be provided without 
resort to speculation, the examiner 
should so state.
    
2. After the above development is 
completed, adjudicate the claim.  Also 
determine whether the additional evidence 
is relevant to the claim of service 
connection for nerve damage of the legs 
and, if the evidence is relevant, 
adjudicate the claim.  If any benefit 
sought remains denied, provide the veteran 
a supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007


______________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


